Décrète :

Article premier - Est ratifiée, l'adhésion de la
République Tunisienne à l'accord portant création de
la banque européenne pour la reconstruction et le
développement conclu à Paris le 29 mai 1990 et révisé
le 30 janvier 2004.

Art. 2 - Est ratifiée, la souscription au capital social
de la banque européenne pour la reconstruction et le
développement d'un montant d'un million sept cent
quatre vingt dix mille (1.790.000) euros au titre de
179 actions libérées.

Art. 3 - Lors du dépôt de l'instrument d'adhésion, le
gouvernement de la République Tunisienne déposera,
en même temps, la déclaration jointe au présent
décret.

Art. 4 - Le ministre de la planification et de la
coopération internationale est chargé de l'exécution du
présent décret qui sera publié au Journal Officiel de la
République Tunisienne.

Tunis, le 23 novembre 2011.

Le Président de la République par intérim
Fouad Mebazaâ

MINISTERE DE L'INDUSTRIE
ET DE LA TECHNOLOGIE

Arrêté du ministre de l'industrie et de la
technologie du 22 novembre 2011, portant
institution d'un permis de recherche
d'hydrocarbures dit permis « Chaâl ».

Le ministre de l'industrie et de la technologie,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, telle que complétée et
modifiée par la loi n° 2002-23 du 14 février 2002, la
loi n° 2004- 61 du 27 juillet 2004 et la loi n° 2008-15
du 18 février 2008,

Vu le décret-loi n° 2011-14 du 23 mars 2011,
portant organisation provisoire des pouvoirs publics,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures,

Vu le décret n° 2000-946 du 2 mai 2000, fixant les
coordonnées géographiques et les numéros des repères
des sommets des périmètres élémentaires constituant
les titres des hydrocarbures,

Vu l'arrêté du ministre de l'industrie du 15 février
2001, fixant les modalités de dépôt et d'instruction des
demandes de titres d'hydrocarbures,

Vu la convention et ses annexes signés à Tunis le
27 mai 2011, par l'Etat Tunisien d'une part, et
l'Entreprise Tunisienne d'Activités Pétrolières d'autre
part,

Vu la demande déposée le 31 décembre 2011, à la
direction générale de l'énergie, par laquelle
l'Entreprise Tunisienne d'Activités Pétrolières, a
sollicité l'attribution d'un permis de recherche
d'hydrocarbures dit permis « Chaâl »,

Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de sa réunion du 11 février
2011,

Vu le rapport du directeur général de l'énergie.

Arrête :

Article premier - Est institué pour une période de
cinq ans à compter de la date de publication du
présent arrêté au Journal Officiel de la République
Tunisienne un permis de recherche d'hydrocarbures
dit permis «Chaâl» au profit de l'Entreprise
Tunisienne d'Activités Pétrolières.

Ce permis s'étend sur les gouvernorats de Sfax et
Sidi Bouzid et comporte 300 périmètres élémentaires,
soit 1200 kilomètres carrés et est délimité,
conformément au décret susvisé n° 2000-946 du 2 mai
2000 par les sommets et les numéros de repères
figurant dans le tableau ci-ap

Page 2720

Journal Officiel de la République Tunisienne

Sommets N° de Repères
1 318 564
2 338 564
3 338 554
4 356 554
5 356 550
6 364 550
7 364 532
8 348 532
9 348 526
10 326 526
11 326 546
12 318 546
13/1 318 564
29 novembre 2011 N°91
Art. 2 - Le permis, objet du présent arrêté demeure
régi par la loi n° 99-93 du 17 août 1999, telle que
modifiée et complétée par la loi n° 2002-23 du 14
février 2002, la loi n° 2004-61 du 27 juillet 2004 et la
loi n° 2008-15 du 18 février 2008, ainsi que par
l'ensemble des textes législatifs et réglementaires
sus visés.

Art. 3 - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne.

Tunis, le 22 novembre 2011.

Le ministre de l'industrie
et de la technologie

Abdelaziz Rassaâ
Vu
Le Premier ministre
Beji Caïd Essebsi

Arrêté du ministre de l'industrie et de la
technologie du 22 novembre 2011, fixant la
puissance maximale et la limite de la portée
des équipements radioélectriques de faible
puissance et de portée limitée.

Le ministre de l'industrie et de la technologie,

Vu le code des télécommunications promulgué par
la loi n° 2001-1 de 15 janvier 2001, tel que modifié et
complété par la loi n° 2002-46 du 7 mai 2002 et par la
loi n° 2008-1 du 8 janvier 2008 et notamment son
article 33,

Vu le décret-loi n° 2011-14 du 23 mars 2011,
portant organisation provisoire des pouvoirs publics,

Vu le décret n° 2008-2639 du 21 juillet 2008,
fixant les conditions et les procédures d'importation et
de commercialisation des moyens ou des services de
cryptage à travers les réseaux de télécommunications,

Vu l'arrêté du ministre des technologies de la
communication du 11 février 2002, portant
approbation du plan national des fréquences
radioélectriques,

Vu l'arrêté du ministre des technologies de la
communication du 11 février 2002, fixant la puissance
maximale et la limite de la portée des équipements
radioélectriques de faible puissance et de portée
limitée tel que modifié par l'arrêté du ministre des
technologies de la communication et du transport du
18 octobre 2004 et l'arrêté du ministre des
technologies de la communication du 15 juillet 2008,

Vu l'avis de l'agence nationale des fréquences.
Arrête :

Article premier - Le présent arrêté a pour objet de
fixer la puissance maximale et la limite de la portée
des équipements radioélectriques prévus à l'article 33
du code des télécommunications.

Art. 2 - Au sens du présent arrêté, on entend par
équipements radioélectriques de faible puissance et de
portée limitée tout appareils constitués d'émetteurs ou
récepteurs, ayant des antennes intégrées prévus par les
caractéristiques techniques fixées par le fabricant et
permettant des communications unidirectionnelles ou
bidirectionnelles de puissance limitée.

Ces équipements peuvent être utilisés à conditions
de ne causer aucun brouillage aux autres installations
et de ne demander aucune protection contre tout
brouillages préjudiciable.

Les dispositions du présent arrêté s'appliquent aux
équipements radio électriques du système global de
positionnement géographique (GPS).

Art. 3 - Les catégories des équipements
radioélectriques de faible puissance et de portée
limitée ainsi que les bandes de fréquences attribuées à
l'utilisation de ces équipements et les conditions de
leurs utilisation sont fixées au tableau annexé au
présent arrêté.

Art. 4 - Sont abrogées, toutes les dispositions
antérieures contraires au présent arrêté et notamment
les dispositions de l'arrêté susvisé du 11 février 2002,
fixant la puissance maximale et la limite de la portée
des équipements radioélectriques de faible puissance
et de portée limitée.

Art. 5 - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne.

Tunis, le 22 novembre 2011.
Le ministre de l'industrie
et de la technologie
Abdelaziz Rassaâ
Vu
P/Le Premier ministre
Le ministre délégué auprès du
Premier ministre
Ridha Bel Hadj

N°91 Journal Officiel de la République Tunisienne

29 novembre 2011 Page 2721
